DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (CN) 201911168429.0 filed on 25th November, 2019.  It is noted, however, that applicant has not filed a certified copy of the Foreign Application No. (CN) 201911168429.0 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the second side is opposite to the first side” in Line(s) 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that Claim 1 should recite, “the second side of the piezoelectric layer is opposite to the first side of the piezoelectric layer”.

Claim 12 recites the limitation “the second side is opposite to the first side” in Line(s) 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that Claim 12 should recite, “the second side of the piezoelectric layer is opposite to the first side of the piezoelectric layer”.

Claim 15 recites “A display device, comprising the ultrasonic sensing device according to claim 12”; therefore, Claim 15 lacks antecedent basis by default for incorporating the subject matter of claim 12.

Claim 18 recites the limitation “the second side is opposite to the first side” in Line(s) 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that Claim 18 should recite, “the second side of the piezoelectric layer is opposite to the first side of the piezoelectric layer”.

Claim(s) 1, 12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Claim(s) recite “the second side is opposite to the first side” it is unclear what component Applicant is referring to for the second side and the first side opposing each other.  Examiner interprets it as the “the second side of the piezoelectric layer is opposite to the first side of the piezoelectric layer”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Silead, Inc. (CN 107229909 A).
Referring to Claim 1, Silead, Inc. teaches an ultrasonic sensing module (¶103: ultrasonic fingerprint identification device), comprising a first electrode layer (¶104: first planar electrode 104), a piezoelectric layer (¶104: the second piezoelectric layer 102’ and the first piezoelectric layer 102), a receiving electrode layer (¶99: , the third planar electrode 109, the first piezoelectric layer 102, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic reception according […] receiving electrode (ie, the first electrode and the mating semiconductor device Of the receiving electrodes); ¶112: Forming a first planar electrode on top of the first piezoelectric layer) and an emission electrode layer (¶97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission), wherein the first electrode layer is on a first side of the piezoelectric layer (¶104: the first planar electrode 104 located between the second piezoelectric layer 102’ and the first piezoelectric layer 102; “since electrode 104 is located between PZT layer 102 and 102’ it is therefore located on the first side of the piezoelectric layer);
the receiving electrode layer and the emission electrode layer insulated from the receiving electrode layer are on a second side of the piezoelectric layer (¶99: The first piezoelectric layer 102 and the second piezoelectric layer 102 'jointly serve as a receiving layer for converting the reflected ultrasonic wave into a voltage signal. The third planar electrode 109 and the second planar electrode 105 are used for collecting The voltage signal output by the receiving layer. In an exemplary embodiment of the present application, for example, the second planar electrode 105 may be connected to the DC level, and the third planar electrode 109 may be connected to the receiving electrode (ie, the first electrode and the mating semiconductor device Of the receiving electrodes));
the second side is opposite to the first side (¶104: the first planar electrode 104 located between the second piezoelectric layer 102 'and the first piezoelectric layer 102 may also serve as a transition layer to stress Transition and combined ion diffusion role, which helps to ensure that the two piezoelectric layers of the integrity of the respective characteristics. For this purpose, the lattice size of the material used for the first planar electrode 104 should be between the lattice size of the material used for the second piezoelectric layer 102 'and the piezoelectric material used for the first piezoelectric layer 102 Between the lattice dimensions; “it is inherent that the second side of the piezoelectric layer would be opposite to the first side the piezoelectric layer”).
Referring to Claim 2, Silead, Inc.  teaches the ultrasonic sensing module according to claim 1, further comprising an insulating layer, wherein the insulating layer is between the receiving electrode layer and the emission electrode layer (¶85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device).

Referring to Claim 3, Silead, Inc. teaches the ultrasonic sensing module according to claim 2, wherein the emission electrode layer comprises a plurality of emission electrodes which are separated from each other (¶85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device.  Therefore, electrically conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated. Designing the electrodes as arrayed or as strips is a conventional technique, depending on system needs);
each of the plurality of emission electrodes is configured to form an emission electrode pair with the first electrode layer (¶36: Forming a resonant cavity on the base layer and forming a third planar electrode in the resonant cavity to form a first device; the first planar electrode, the second piezoelectric layer, and the second The planar electrode is used to realize ultrasonic wave emission; ¶38: The ultrasonic fingerprint identification device in this embodiment of the present application includes three planar electrodes and two piezoelectric layers with a spacing therebetween. The first planar electrode, the second piezoelectric layer, and the second planar electrode are used for realizing ultrasonic emission);
the receiving electrode layer comprises a plurality of receiving electrodes which are separated from each other (¶38: The third plane The electrode, the first piezoelectric layer, the second piezoelectric layer and the second planar electrode are used for realizing the ultrasonic wave reception; since the second piezoelectric layer has the specific piezoelectric strain constant, the ultrasonic wave transmission efficiency can be improved when the ultrasonic wave transmission is implemented; Since the first piezoelectric layer has a specific piezoelectric voltage constant, the ultrasonic wave reception efficiency can be improved when the ultrasonic wave reception is implemented, so that the ultrasonic fingerprint identification device in the embodiment of the present application may have higher loop efficiency and thereby be beneficial to improving Sensitivity of ultrasonic fingerprinting device);
each of the plurality of receiving electrodes is configured to form a receiving electrode pair with the first electrode layer (¶38: The third plane The electrode, the first piezoelectric layer, the second piezoelectric layer and the second planar electrode are used for realizing the ultrasonic wave reception; since the second piezoelectric layer has the specific piezoelectric strain constant, the ultrasonic wave transmission efficiency can be improved when the ultrasonic wave transmission is implemented; Since the first piezoelectric layer has a specific piezoelectric voltage constant, the ultrasonic wave reception efficiency can be improved when the ultrasonic wave reception is implemented, so that the ultrasonic fingerprint identification device in the embodiment of the present application may have higher loop efficiency and thereby be beneficial to improving Sensitivity of ultrasonic fingerprinting device).

Referring to Claim 4, Silead, Inc.  teaches the ultrasonic sensing module according to claim 3, wherein the receiving electrodes contact the piezoelectric layer ();
the insulating layer is on a side of the receiving electrode facing away from the piezoelectric layer (¶ 85: electrically, the conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated. Designing the electrodes as arrayed or as strips is a conventional technique, depending on system needs; Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a conventional technical means well known to one of ordinary skills in the art before the effective filing date of the claimed invention);
the emission electrode is on a side of the receiving insulating layer facing away from the piezoelectric layer (¶ 85: electrically, the conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated. Designing the electrodes as arrayed or as strips is a conventional technique, depending on system needs; Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a conventional technical means well known to one of ordinary skills in the art before the effective filing date of the claimed invention).

Referring to Claim 5, Silead, Inc.  teaches the ultrasonic sensing module according to claim 4, further comprising a plurality of wires, wherein each of the plurality of wires is electrically connected with one of the plurality of receiving electrodes (¶ 76: as shown in FIG. 7, the second planar electrode 105 may be formed on top of the second piezoelectric layer 102 'by a deposition process; ¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Since a second piezoelectric layer 102 'is formed on top of a first planar electrode 104 and a second planar electrode 105 is formed on top of the second piezoelectric layer 102'. Thereby making it easy to think of attaching the various layers to each other via electrical wires);
the wire penetrates the insulating layer along a thickness direction of the insulating layer and is insulated from the emission electrode (¶ 76: as shown in FIG. 7, the second planar electrode 105 may be formed on top of the second piezoelectric layer 102 'by a deposition process; ¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Since a second piezoelectric layer 102 'is formed on top of a first planar electrode 104 and a second planar electrode 105 is formed on top of the second piezoelectric layer 102'. Thereby making it easy to think of attaching the various layers to each other via electrical wires along a thickness direction.  Furthermore, the selection of suitable materials and thicknesses for the electrodes as well as the insulating layers in the device is a conventionally known technique in the art).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Silead as applied to Claim(s) 1 above, and further in view of Silead.
Referring to Claim 6, Silead, Inc. teaches the ultrasonic sensing module according to claim 5; however, Silead, Inc. doesn’t explicitly teach each of the plurality of receiving electrodes is partially covered by the emission electrode; the wire is connected to a part of the receiving electrode which is not covered by the emission electrode; however, it conventionally known to one of ordinary skilled in the art that the coverage of the receiving electrode portion by the transmitting electrode is a conventional design, based on which a corresponding wire is connected to an area of the receiving electrode that is not covered by the transmitting electrode.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of receiving electrodes partially covered by the emission electrode; the wire is connected to a part of the receiving electrode which is not covered by the emission electrode, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Referring to Claim 8, Silead, Inc.  teaches the ultrasonic sensing module according to claim 6, wherein the plurality of receiving electrodes are arranged in an array, and the emission electrode has a strip shape (¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Wherein, since electrical conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated, Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a technically conventional to one of ordinary skill in the art before the effective filing date of the claimed invention);
each emission electrode covers central parts of the receiving electrodes in one row (¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Wherein, since electrical conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated, Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a technically conventional to one of ordinary skill in the art before the effective filing date of the claimed invention);
the wire is connected to a side part of the receiving electrode which is not covered by the emission electrode (¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Wherein, since electrical conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated, Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a technically conventional to one of ordinary skill in the art before the effective filing date of the claimed invention).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silead in view of Silead as applied to Claim(s) 1 and 6 above, and further in view of Shinohe (US 2008/0018563 A1).
Referring to Claim 7, Silead, Inc.  teaches the ultrasonic sensing module according to claim 6; wherein the wire is connected to a central part of the receiving electrode which is not covered by the emission electrode (¶ 85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device;  ¶ 97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission according to the embodiments of the present application. That is, at the time of transmitting, the first planar electrode 104 can be connected to the DC level, the second planar electrode 105 can be connected to the AC driving signal, the second piezoelectric layer 102 'serves as an emission layer, The electrical effect converts the alternating current driving signal into the ultrasonic wave, and the third plane electrode 109 and the first piezoelectric layer 102 are not involved in realizing the ultrasonic wave emission. Specifically, the third plane electrode 109 Dangling, or connecting the third planar electrode 109 to the same level signal (eg, accessing the DC level) as the first planar electrode 104.  Wherein, since electrical conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated, Designing the sides or middle of the receiving electrodes to be covered by the transmitting electrodes, with wires connecting the uncovered areas of the receiving electrodes, is a technically conventional to one of ordinary skill in the art before the effective filing date of the claimed invention).  however, Silead, Inc. doesn’t explicitly teach the plurality of receiving electrodes are arranged in an array, and the emission electrode has a strip shape; two opposite side parts of the receiving electrodes in each row are respectively covered by two adjacent emission electrodes; the wire is connected to a central part of the receiving electrode which is not covered by the emission electrode; although, designing the electrodes as arrayed or as strips is a conventional technique, depending on system needs.
Shinohe teaches the plurality of receiving electrodes are arranged in an array, and the emission electrode has a strip shape ([0023]: it can be constructed that each row electrode constituting the row electrode pair has a transparent electrode which has a predetermined width in the column direction, and faces the other row electrode pair via a discharge gap, and a metal bus electrode which has a width smaller than the transparent electrode in the column direction, extends in a strip in the row direction and is electrically connected with the transparent electrode);
two opposite side parts of the receiving electrodes in each row are respectively covered by two adjacent emission electrodes ([0023]:  a pair of substrates facing each other with a discharge space therebetween; a plurality of row electrode pairs which extend in a row direction and are formed in parallel in a column direction on one substrate side out of the pair of substrates, each pair being formed by row electrodes facing each other via a discharge gap respectively; a dielectric layer formed on the one substrate side and covering the row electrode pairs; and a plurality of column electrodes which extend in a column direction and are formed in parallel in a row direction on the other substrate side of the pair of substrates, a unit emission area being formed with a discharge space at each portion where the column electrode and row electrode pair cross).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silead, Inc.  with the invention of  Shinohe  in order to have the plurality of receiving electrodes arranged in an array, and the emission electrode to have a strip shape; two opposite side parts of the receiving electrodes in each row respectively covered by two adjacent emission electrodes; the wire connected to a central part of the receiving electrode which is not covered by the emission electrode for the articulated reasoning with the rational underpinning purpose of increasing the emission efficiency while decreasing the discharge voltage when the row electrode pairs are extended in the row direction.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Silead as applied to Claim(s) 1 and 4 above, and further in view of Liu (US 2010/0039015 A1).
Referring to Claim 9, Silead, Inc.  teaches the ultrasonic sensing module according to claim 3; however, Silead, Inc.  doesn’t explicitly teach wherein a distance between two opposite sides of the receiving electrode is in a range of 50 μm to 300 μm; distance between two adjacent receiving electrodes is in a range of 1 μm to 10 μm.
Liu teaches a distance between two opposite sides of the receiving electrode is in a range of 50 μm to 300 μm ([0020]: Widths of the first through fourth down-leads 204a, 204b, 206a, 206b approximately range from 30 micrometers to 1 millimeter, and thicknesses thereof approximately range from 5 micrometers to 1 millimeter, and distances therebetween approximately range from 300 micrometers to 5 millimeters. The first electrode down-lead 204a and the second electrode down-lead 204b cross the third electrode down-lead 206a and the fourth electrode down-leads 206b respectively; ([0021]: the first electrode 210 and the second electrode 212 are planar conductors formed by a screen-printing method. Sizes of the first electrode 210 and the second electrode 212 are determined by the size of the grid 214. Lengths of the first electrode 210 and the second electrode 212 approximately range from 30 micrometers to 1 millimeter, widths thereof approximately range from 30 micrometers to 1 millimeter, and thicknesses thereof approximately range from 5 micrometers to 1 millimeter. A distance between the first electrode 210 and the second electrode 212 approximately ranges from 50 micrometers to 1 millimeter. In the present embodiment, a length of the first electrode 210 and the second electrode 212 is 60 micrometers, a width of each is 40 micrometers, and a thickness of each is 20 micrometers;  ([0040]: a distance between the adjacent first electrodes along the aligned direction of the third electrode down-lead, and approximately ranges from 20 micrometers to 500 micrometers);
a distance between two adjacent receiving electrodes is in a range of 1 μm to 10 μm ([0020]: Widths of the first through fourth down-leads 204a, 204b, 206a, 206b approximately range from 30 micrometers to 1 millimeter, and thicknesses thereof approximately range from 5 micrometers to 1 millimeter, and distances therebetween approximately range from 300 micrometers to 5 millimeters. The first electrode down-lead 204a and the second electrode down-lead 204b cross the third electrode down-lead 206a and the fourth electrode down-leads 206b respectively; ([0021]: the first electrode 210 and the second electrode 212 are planar conductors formed by a screen-printing method. Sizes of the first electrode 210 and the second electrode 212 are determined by the size of the grid 214. Lengths of the first electrode 210 and the second electrode 212 approximately range from 30 micrometers to 1 millimeter, widths thereof approximately range from 30 micrometers to 1 millimeter, and thicknesses thereof approximately range from 5 micrometers to 1 millimeter. A distance between the first electrode 210 and the second electrode 212 approximately ranges from 50 micrometers to 1 millimeter. In the present embodiment, a length of the first electrode 210 and the second electrode 212 is 60 micrometers, a width of each is 40 micrometers, and a thickness of each is 20 micrometers;  ([0040]: a distance between the adjacent first electrodes along the aligned direction of the third electrode down-lead, and approximately ranges from 20 micrometers to 500 micrometers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silead, Inc.  with the invention of  Liu in order to have a distance between two opposite sides of the receiving electrode is in a range of 50 μm to 300 μm; distance between two adjacent receiving electrodes is in a range of 1 μm to 10 μm for purpose of providing results that would indicate influences of the current density which in turn affects the thickness of deposition; thereby reducing the resistance due to low electrode gap that would lead to lower energy consumption.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silead as applied to Claim(s) 1 and 4 above, in further view of Diguet (US 2020/0379283 A1).
Referring to Claim 10, Silead, Inc.  teaches the ultrasonic sensing module according to claim 3; however, Silead, Inc.  doesn’t explicitly teach a material of the emission electrode comprises at least one of a group consisting of aluminum, molybdenum, titanium, copper and gold; a material of the insulating material comprises silicon oxide or silicon nitride; a material of the piezoelectric layer comprises polyvinylidene fluoride.
Diguet teaches a material of the emission electrode comprises at least one of a group consisting of aluminum, molybdenum, titanium, copper and gold ([0112]: a first underlayer based on silicon nitride (SiNx, preferably Si3N4) which is optionally doped, preferably aluminum, with a thickness ty of 5 to 50 nm, or better still of 10 nm to 35 nm, preferably (directly) in contact with the main face and preferably essentially composed of a silicon nitride which is optionally doped, preferably aluminum; [0113]: a second underlayer based on silicon oxide (SiOx, preferably SiO2), with a thickness tz of 10 to 50 nm, or better still of 20 nm to 50 nm, preferably essentially consisting of silicon oxide, underlayer undoped or optionally doped, preferably aluminum, preferably in contact with the TCO layer);
a material of the insulating material comprises silicon oxide or silicon nitride ([0035]: With regard to the first dielectric substrate, the first electrode, which is preferably transparent, can be mineral; in particular, the mineral electrically conductive layer is based on one or more transparent conducting oxides or a metal layer of at most 20 nm, preferably within a stack of thin layers of metal and/or silicon oxides and/or nitrides);
a material of the piezoelectric layer comprises polyvinylidene fluoride ([0056]: The first dielectric substrate (and/or the second) can be made of flexible or inflexible plastic material, for example with a thickness of at most 300 μm or 150 μm or of at least 1 mm. The substrate can in particular be based on polyester, especially a polyethylene terephthalate (PET) or polyethylene naphthalate (PEN), on polycarbonate, a polyolefin (polyethylene, polypropylene), on polyurethane, on polymethyl methacrylate (PMMA), on polyimide, on polyimide or a polyvinyl chloride (PVC), indeed even on fluoropolymer, such as ethylene-tetrafluoroethylene (ETFE), polyvinylidene fluoride (PVDF), polychlorotrifluorethylene (PCTFE) ethylene-chlorotrifluoroethylene (ECTFE) and fluorinated ethylene-propylene copolymers (FEPs)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silead, Inc.  with the invention of  Diguet in order to have a material of the emission electrode comprises at least one of a group consisting of aluminum, molybdenum, titanium, copper and gold; a material of the insulating material comprises silicon oxide or silicon nitride; a material of the piezoelectric layer comprises polyvinylidene fluoride for purpose of developing an electrically controllable device which is even more reliable, without damaging its optical and electrical properties.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silead as applied to Claim(s) 1 and 2 above, in further view of Irie (US 2002/0180843 A1).
Referring to Claim 11, Silead, Inc.  teaches the ultrasonic sensing module according to claim 2,  however, Silead doesn’t explicitly teach a thickness of the insulating layer is in a range of 0.1 μm to 1 μm; a thickness of the piezoelectric layer is in a range of 5 μm to 30 μm.
Irie teaches a thickness of the insulating layer is in a range of 0.1 μm to 1 μm ([0185]: The piezoelectric element 1 is made of lead zirconate titanate (PZT) and has a thickness of 2 to 5 μm [...] The upper electrode 4 is made of Pt and has a thickness of 0.1 μm);
a thickness of the piezoelectric layer is in a range of 5 μm to 30 μm ([0185]: The piezoelectric element 1 is made of lead zirconate titanate (PZT) and has a thickness of 2 to 5 μm [...] The upper electrode 4 is made of Pt and has a thickness of 0.1 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silead, Inc.  with the invention of  Irie in order to have a thickness of the insulating layer is in a range of 0.1 μm to 1 μm; a thickness of the piezoelectric layer is in a range of 5 μm to 30 μm for purpose of developing an electrically controllable device with suitable thickness thereby being even more reliable, without damaging its optical and electrical properties.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.


Claim(s) 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silead and  further in view of Miller (US 2010/0311502 A1).
Referring to Claim 12, Silead, Inc. teaches an ultrasonic sensing device, comprising an ultrasonic sensing module (¶103: ultrasonic fingerprint identification device), wherein the ultrasonic sensing module comprises a first electrode layer (¶104: first planar electrode 104), a piezoelectric layer (¶104: the second piezoelectric layer 102’ and the first piezoelectric layer 102), a receiving electrode layer (¶99: , the third planar electrode 109, the first piezoelectric layer 102, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic reception according […] receiving electrode (ie, the first electrode and the mating semiconductor device Of the receiving electrodes); ¶112: Forming a first planar electrode on top of the first piezoelectric layer) and an emission electrode layer (¶97: the first planar electrode 104, the second piezoelectric layer 102 'and the second planar electrode 105 are used for realizing ultrasonic wave emission);
the first electrode layer is disposed on a first side of the piezoelectric layer (¶104: the first planar electrode 104 located between the second piezoelectric layer 102’ and the first piezoelectric layer 102; “since electrode 104 is located between PZT layer 102 and 102’ it is therefore located on the first side of the piezoelectric layer);
the receiving electrode layer and the emission electrode layer insulated from the receiving electrode layer are on a second side of the piezoelectric layer (¶99: The first piezoelectric layer 102 and the second piezoelectric layer 102 'jointly serve as a receiving layer for converting the reflected ultrasonic wave into a voltage signal. The third planar electrode 109 and the second planar electrode 105 are used for collecting The voltage signal output by the receiving layer. In an exemplary embodiment of the present application, for example, the second planar electrode 105 may be connected to the DC level, and the third planar electrode 109 may be connected to the receiving electrode (ie, the first electrode and the mating semiconductor device Of the receiving electrodes));
the second side is opposite to the first side (¶104: the first planar electrode 104 located between the second piezoelectric layer 102 'and the first piezoelectric layer 102 may also serve as a transition layer to stress Transition and combined ion diffusion role, which helps to ensure that the two piezoelectric layers of the integrity of the respective characteristics. For this purpose, the lattice size of the material used for the first planar electrode 104 should be between the lattice size of the material used for the second piezoelectric layer 102 'and the piezoelectric material used for the first piezoelectric layer 102 Between the lattice dimensions; “it is inherent that the second side of the piezoelectric layer would be opposite to the first side the piezoelectric layer”);
the ultrasonic sensing module further comprises an insulating layer between the receiving electrode layer and the emission electrode layer (¶85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device); 
the emission electrode layer comprises a plurality of emission electrodes which are separated from each other (¶85: Then, as shown in FIG. 11, the conductive layer 108 is patterned to form a third planar electrode 109 and a second conductive member 110 insulated from each other. One end of the second conductive member 110 is electrically connected to the first conductive member 104 ', and the other end of the second conductive member 110 is electrically connected to the emitter electrode of the semiconductor device. The third planar electrode 109 is electrically connected to the receiving electrode of the semiconductor device.  Therefore, electrically conductive layer 108 is patterned to form a third planar electrode 109 and a second electrically conductive component 110, insulated from each other, the third planar electrode 109 in Fig. 11 being elongated. Designing the electrodes as arrayed or as strips is a conventional technique, depending on system needs);
each of the plurality of emission electrodes is configured to form an emission electrode pair with the first electrode layer (¶36: 36.	Forming a resonant cavity on the base layer and forming a third planar electrode in the resonant cavity to form a first device; the first planar electrode, the second piezoelectric layer, and the second The planar electrode is used to realize ultrasonic wave emission; ¶38: The ultrasonic fingerprint identification device in this embodiment of the present application includes three planar electrodes and two piezoelectric layers with a spacing therebetween. The first planar electrode, the second piezoelectric layer, and the second planar electrode are used for realizing ultrasonic emission);
the receiving electrode layer comprises a plurality of receiving electrodes which are separated from each of other (¶38: The third plane The electrode, the first piezoelectric layer, the second piezoelectric layer and the second planar electrode are used for realizing the ultrasonic wave reception; since the second piezoelectric layer has the specific piezoelectric strain constant, the ultrasonic wave transmission efficiency can be improved when the ultrasonic wave transmission is implemented; Since the first piezoelectric layer has a specific piezoelectric voltage constant, the ultrasonic wave reception efficiency can be improved when the ultrasonic wave reception is implemented, so that the ultrasonic fingerprint identification device in the embodiment of the present application may have higher loop efficiency and thereby be beneficial to improving Sensitivity of ultrasonic fingerprinting device);
each of the plurality of receiving electrodes is configured to form a receiving electrode pair with the first electrode layer (¶38: The third plane The electrode, the first piezoelectric layer, the second piezoelectric layer and the second planar electrode are used for realizing the ultrasonic wave reception; since the second piezoelectric layer has the specific piezoelectric strain constant, the ultrasonic wave transmission efficiency can be improved when the ultrasonic wave transmission is implemented; Since the first piezoelectric layer has a specific piezoelectric voltage constant, the ultrasonic wave reception efficiency can be improved when the ultrasonic wave reception is implemented, so that the ultrasonic fingerprint identification device in the embodiment of the present application may have higher loop efficiency and thereby be beneficial to improving Sensitivity of ultrasonic fingerprinting device);
Silead, Inc. doesn’t explicitly teach an actuating signal transmitting circuit, a pixel circuit; an output terminal of the actuating signal transmitting circuit is electrically connected with the emission electrode of the ultrasonic sensing module; an input terminal of the pixel circuit is electrically connected with the receiving electrode of the ultrasonic sensing module.
Miller teaches an actuating signal transmitting circuit ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials.), a pixel circuit ([0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups).
an output terminal of the actuating signal transmitting circuit is electrically connected with the emission electrode of the ultrasonic sensing module ([0275]: The holding latch unit 123 receives a source output enable (SOE) signal from the timing controller 150. The holding latch unit 123 receiving the source output enable (SOE) signal receives a second data (Data2) from the sampling latch unit 122 and stores the received second data (Data2). The holding latch unit 123 supplies the second data (Data2) stored therein to the signal generation unit 124. For this purpose, the holding latch unit 123 includes the m number of holding latches 123l to 123m; [0408]: Having briefly described several embodiments of flexible display devices or screens in which the present invention operates, FIG. 2 illustrates a data processing system 200, which may be used in an interactive device having a flexible display and haptic enabled flexible touch sensitive surface in accordance with one embodiment of the present invention. Computer system 200, which could be implemented in flexible chip 106, includes a processing unit 201, an interface bus 211, and an input/output (“IO”) unit 220. Processing unit 201 includes a processor 202, a main memory 204, a system bus 211, a static memory device 206, a bus control unit 205, a mass storage memory 207, and an actuator control 230. Bus 211 is used to transmit information between various components and processor 202 for data processing. Processor 202 may be any of a wide variety of general-purpose processors or microprocessors such as Pentium™ microprocessor, Motorola™ 68040, or Power PC™ microprocessor. Actuator control 230 generates haptic feedback in response to user inputs);
an input terminal of the pixel circuit is electrically connected with the receiving electrode of the ultrasonic sensing module ([0408]: Having briefly described several embodiments of flexible display devices or screens in which the present invention operates, FIG. 2 illustrates a data processing system 200, which may be used in an interactive device having a flexible display and haptic enabled flexible touch sensitive surface in accordance with one embodiment of the present invention. Computer system 200, which could be implemented in flexible chip 106, includes a processing unit 201, an interface bus 211, and an input/output (“IO”) unit 220. Processing unit 201 includes a processor 202, a main memory 204, a system bus 211, a static memory device 206, a bus control unit 205, a mass storage memory 207, and an actuator control 230. Bus 211 is used to transmit information between various components and processor 202 for data processing. Processor 202 may be any of a wide variety of general-purpose processors or microprocessors such as Pentium™ microprocessor, Motorola™ 68040, or Power PC™ microprocessor. Actuator control 230 generates haptic feedback in response to user inputs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Silead, Inc.  with the invention of  Miller in order to have an actuating signal transmitting circuit, a pixel circuit; an output terminal of the actuating signal transmitting circuit is electrically connected with the emission electrode of the ultrasonic sensing module; an input terminal of the pixel circuit is electrically connected with the receiving electrode of the ultrasonic sensing module for purpose of exciting either in-plane or out-of-plane motion with respect to effective touch sensitive surface.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 13, Miller teaches the ultrasonic sensing device according to claim 12, wherein the pixel circuit comprises a first switching element, a second switching element, a third switching element, a fourth switching element and an energy storage element ([0277]: The buffer unit 125 supplies the m number of the data signals supplied from the signal generation unit 124 to each of the m number of the data lines (D1 to Dm). For this purpose, the buffer unit 125 includes the m number of buffers (125l to 125m). FIG. 6a and FIG. 6b are diagrams showing a driving waveform supplied to the pixel and the switching unit; [0285]: FIG. 6b shows a waveform view for carrying out a normal display operation. During a normal display period, the scan driver 110 sequentially supplies a scan signal to the scan lines (S1 to Sn), and sequentially supplies a light emitting control signal to the light emitting control lines (E1 to En). The first switching element (SW1) and the fourth switching element (SW4) are maintained in a turned-on state during the normal display period. Also, the fourth transistor (M4) is maintained in a turned-off state during the normal display period);
a second electrode of the first switching element, a control electrode of the second switching element, and a first terminal of the energy storage element are electrically connected with the input terminal of the pixel circuit ([0251]: The gate electrode of the third transistor (M3) is connected to the light emitting control line (En), and a first electrode is connected to a second electrode of the second transistor (M2). A second electrode of the third transistor (M3) is connected to the organic light emitting diode (OLED). The third transistor (M3) is turned off when a light emitting control signal is supplied to the light emitting control line (En), and turned on when the light emitting control signal is not supplied to the light emitting control line (En).  [0252]: The gate electrode of the fourth transistor (M4) is connected to the power line (CLn), and a first electrode is connected to the second electrode of the third transistor (M3). Also, a second electrode of the fourth transistor (M4) is connected to the gate electrode of the second transistor (M2). The fourth transistor (M4) is turned on when the first control signal is supplied);
a first electrode of the second switching element, a second electrode of the third switching element, and a first electrode of the fourth switching element are electrically connected to a same node ([0255]: Referring to FIG. 4, each of the channels of the switching unit 170 includes four switching elements (SW1 to SW4). Each of the channels of the sensing unit 180 includes an electric current source unit 181 and an analog-digital converter (ADC) 182. One ADC may be shared by one or all of a plurality of channels. The control block 190 includes a memory 191 and a controller 192);
a first electrode and a control electrode of the first switching element are respectively configured to be electrically connected with a reset level signal terminal and a bias level signal terminal ([0324]: The spectra from the three different devices were compared at a bias of 5 Volts, and the results show clearly that an increase in LEP-layer thickness leads to an increase, both in x- and y-coordinate (FIGS. 2 and 3));
a first electrode and a control electrode of the third switching element are configured to be electrically connected with a level input terminal ([0411]: FIG. 3 is a side-view block diagram illustrating a structure of a flexible displaying device 300 having multiple layers in accordance with one embodiment of the present invention. Flexible displaying device 300 includes a flexible touch sensitive surface 302, a first flexible actuator layer 304, a flexible display 306, a second flexible actuator layer 308, and a flexible circuitry layer 310. It should be noted that the thickness of each layer is not drawn to scale. Flexible touch sensitive surface 302, which is deposited over flexible display 306, is capable of receiving inputs from a user. Flexible touch sensitive surface 302, in one embodiment, is substantially transparent thereby the contents displayed by flexible display 306 can be viewed through flexible touch sensitive surface 302. As discussed earlier, flexible touch sensitive surface 302 is divided into multiple regions, wherein each region is configured to represent a specific function. For example, if a displaying image shown behind a region is a symbol of “quit”, the current application is terminated if the region showing the “quit” symbol is touched. In an alternative embodiment, flexible touch sensitive surface 302, first flexible actuator layer 304, flexible display 306, second flexible actuator layer 308, and/or flexible circuitry layer 310 are combined and/or integrated into a single flexible touch sensitive display device. Flexible actuator layer 304, in one embodiment, is placed between flexible touch sensitive surface 302 and flexible display 306 for generating haptic feedback. As mentioned earlier, flexible actuator layer 304 can be composed of EAPs, piezoelectric elements, and/or SMA. For example, thin strips of piezoceramic (or piezoelectric), SMA, and/or EAP may be interlaced with flexible display 306 or flexible touch sensitive surface 302 or both for creating haptic sensation. The strips of flexible actuator can either be made in a layer or multiple individual strips. Alternatively, the strips could be placed on the back side of flexible display 306 as flexible actuator layer 308. It should be noted that flexible actuator layer 308 and flexible actuator layer 304 can be substantially the same layer. Alternatively, one of flexible actuator layers 304 and 308 may be required in flexible display device 300. If the strips are anchored at several places on flexible display 306, the strips would create a vibration when they are activated. A single or multiple strips may be used to vibrate entire flexible display 306);
a second electrode and a control electrode of the fourth switching element are respectively configured to be electrically connected with a level output terminal and a drive level signal terminal ([0408]: Having briefly described several embodiments of flexible display devices or screens in which the present invention operates, FIG. 2 illustrates a data processing system 200, which may be used in an interactive device having a flexible display and haptic enabled flexible touch sensitive surface in accordance with one embodiment of the present invention. Computer system 200, which could be implemented in flexible chip 106, includes a processing unit 201, an interface bus 211, and an input/output (“IO”) unit 220. Processing unit 201 includes a processor 202, a main memory 204, a system bus 211, a static memory device 206, a bus control unit 205, a mass storage memory 207, and an actuator control 230. Bus 211 is used to transmit information between various components and processor 202 for data processing. Processor 202 may be any of a wide variety of general-purpose processors or microprocessors such as Pentium™ microprocessor, Motorola™ 68040, or Power PC™ microprocessor. Actuator control 230 generates haptic feedback in response to user inputs);
a second electrode of the second switching element and a second terminal of the energy storage element are configured to be electrically connected with a reference level terminal ([0255]: Referring to FIG. 4, each of the channels of the switching unit 170 includes four switching elements (SW1 to SW4). Each of the channels of the sensing unit 180 includes an electric current source unit 181 and an analog-digital converter (ADC) 182. One ADC may be shared by one or all of a plurality of channels. The control block 190 includes a memory 191 and a controller 192).

Referring to Claim 14, Miller teaches the ultrasonic sensing device according to claim 12, further comprising an array substrate, wherein the pixel circuit is integrated in the array substrate ([0428]: The card device 301 may include a body portion 305. The body portion may include a substrate to which one or more elements of a card device are coupled (e.g., mounted, housed in, printed on, attached, etc.). The substrate may include a front face, and a back face. The substrate may include four edges. The substrate may be generally rectangular. In some embodiments, a substrate may be made up of multiple substrates. For example, in some embodiments, one substrate may include a substrate to which a display device is coupled, one substrate may include a substrate to which circuitry is coupled, and so on. In some embodiments such multiple substrates may be coupled together to form a single element and may be referred to as a single substrate herein. In some implementations, a first display may be coupled to a front side. In some implementations, a second display may be coupled to the back side. The substrate may be the substrate on which the display is attached, or may be a different substrate. The substrate may include a flexible substrate. The substrate may include a flexible plastic in some embodiments. The substrate may include any other desired material. The circuitry may include flexible circuitry, and/or circuitry coupled to a flexible substrate. Some examples of such circuitry are described in more detail below. The circuitry may make up a large portion of the thickness of the card device. The circuitry may be less than about 0.02 inches thick. The circuitry may be less than 0.01 inches thick. The combined thickness of the circuitry and the display may be less than about 0.02 inches thick. It should be recognized that particular substrates, circuitry, dimensions, and other details of the body portion are not limited by the disclosure and may be as desired for a particular embodiment);
the array substrate is on a side of the emission electrode layer facing away from the piezoelectric layer ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials);
the input terminal of the pixel circuit is electrically connected with the receiving electrode through a wire penetrating the insulating layer ([0360]: In FIG. 2 a portion of an OLED device having a plurality of metal foils is shown. In this figure two pixels are shown. The structure shown is typical for a simple single colour device, such as a display having monochrome icon addressing. This embodiment comprises a substrate 203, a bottom electrode layer 205, applied as a blanket metallization, which thus is common for all pixels, a set of organic layers 207, which set is also common for all pixels, and a top electrode layer 209, which is divided into separate portions 209a, 209b, one for each individual pixel, such as a first pixel 219 and a second pixel 221 respectively, shown in FIG. 2. The bottom electrode layer 205 is an anode, and the top electrode layer 209 is a cathode. [0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups.).

Claim 15 is essentially the same as Claim 12 and refers to a display device (Miller’ [0147]: FIG. 1 is a schematic view of an OLED display according to an exemplary embodiment of the present invention. Referring to FIG. 1, an OLED display includes a display unit 100, a scan driver 200, a data driver 300, and a light emitting signal driver 400. The display unit 100 includes a plurality of data lines D1, D2 . . . , and Dm extending in a column direction, a plurality of scan lines S1, S2 . . . , and Sn extending in a row direction, a plurality of light emission control lines E1, E2 . . . , and En, and a plurality of pixels P.) , comprising the ultrasonic sensing device according to claim 12.  Therefore Claim 15 is rejected for the same reasons as applied to Claim 12 above.

Referring to Claim 16, Miller teaches the display device according to claim 15, further comprising a display panel ([0153]: The scan driver 200, data driver 300, and/or light emission control driver 400 may be electrically connected to the display panel (not shown). Alternatively, the scan driver 200, data driver 300, and/or light emission control driver 400 may be provided in the form of chips that are mounted on a tape carrier package (TCP) electrically connected to the display panel. Alternatively, the scan driver 200, data driver 300, and/or light emission control driver 400 may be mounted on a flexible printed circuit (FPC) or a film that is electrically connected to the display panel.), wherein the ultrasonic sensing device further comprises an array substrate ([0428]: The card device 301 may include a body portion 305. The body portion may include a substrate to which one or more elements of a card device are coupled (e.g., mounted, housed in, printed on, attached, etc.). The substrate may include a front face, and a back face. The substrate may include four edges. The substrate may be generally rectangular. In some embodiments, a substrate may be made up of multiple substrates. For example, in some embodiments, one substrate may include a substrate to which a display device is coupled, one substrate may include a substrate to which circuitry is coupled, and so on. In some embodiments such multiple substrates may be coupled together to form a single element and may be referred to as a single substrate herein. In some implementations, a first display may be coupled to a front side. In some implementations, a second display may be coupled to the back side. The substrate may be the substrate on which the display is attached, or may be a different substrate. The substrate may include a flexible substrate. The substrate may include a flexible plastic in some embodiments. The substrate may include any other desired material. The circuitry may include flexible circuitry, and/or circuitry coupled to a flexible substrate. Some examples of such circuitry are described in more detail below. The circuitry may make up a large portion of the thickness of the card device. The circuitry may be less than about 0.02 inches thick. The circuitry may be less than 0.01 inches thick. The combined thickness of the circuitry and the display may be less than about 0.02 inches thick. It should be recognized that particular substrates, circuitry, dimensions, and other details of the body portion are not limited by the disclosure and may be as desired for a particular embodiment);
the pixel circuit is integrated in the array substrate ([0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups);
the array substrate is on a side of the emission electrode layer facing away from the piezoelectric layer ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials);
the input terminal of the pixel circuit is electrically connected with the receiving electrode through a wire penetrating the insulating layer ([0360]: In FIG. 2 a portion of an OLED device having a plurality of metal foils is shown. In this figure two pixels are shown. The structure shown is typical for a simple single colour device, such as a display having monochrome icon addressing. This embodiment comprises a substrate 203, a bottom electrode layer 205, applied as a blanket metallization, which thus is common for all pixels, a set of organic layers 207, which set is also common for all pixels, and a top electrode layer 209, which is divided into separate portions 209a, 209b, one for each individual pixel, such as a first pixel 219 and a second pixel 221 respectively, shown in FIG. 2. The bottom electrode layer 205 is an anode, and the top electrode layer 209 is a cathode. [0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups.);
a side of the array substrate of the ultrasonic sensing device facing away from the insulating layer contacts the display panel ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials).

Referring to Claim 17, Miller teaches the display device according to claim 15, further comprising a protective cover ([0431]: In some embodiments, the card device may include a coating. The coating may cover some or all elements of the outside of the card device. The coating may be a protective coating. The coating may facilitate a touch sensitivity of the card device. Different coatings may be used on different portions of the card device. For example, a touch sensitive layer/coating may be used on the display portion, and a non-touch sensate coating may be used elsewhere. In some embodiments, a coating may include a solvent based coating such as is used on typical playing cards. In some embodiments, a coating may be used to provide a feel that is similar to a typical playing card. It should be recognized that particular details of a coating are not limited by the disclosure and may be as desired for a particular embodiment.), wherein the ultrasonic sensing device further comprises an array substrate ([0428]: The card device 301 may include a body portion 305. The body portion may include a substrate to which one or more elements of a card device are coupled (e.g., mounted, housed in, printed on, attached, etc.). The substrate may include a front face, and a back face. The substrate may include four edges. The substrate may be generally rectangular. In some embodiments, a substrate may be made up of multiple substrates. For example, in some embodiments, one substrate may include a substrate to which a display device is coupled, one substrate may include a substrate to which circuitry is coupled, and so on. In some embodiments such multiple substrates may be coupled together to form a single element and may be referred to as a single substrate herein. In some implementations, a first display may be coupled to a front side. In some implementations, a second display may be coupled to the back side. The substrate may be the substrate on which the display is attached, or may be a different substrate. The substrate may include a flexible substrate. The substrate may include a flexible plastic in some embodiments. The substrate may include any other desired material. The circuitry may include flexible circuitry, and/or circuitry coupled to a flexible substrate. Some examples of such circuitry are described in more detail below. The circuitry may make up a large portion of the thickness of the card device. The circuitry may be less than about 0.02 inches thick. The circuitry may be less than 0.01 inches thick. The combined thickness of the circuitry and the display may be less than about 0.02 inches thick. It should be recognized that particular substrates, circuitry, dimensions, and other details of the body portion are not limited by the disclosure and may be as desired for a particular embodiment);
the pixel circuit is integrated in the array substrate ([0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups);
the array substrate is on a side of the emission electrode layer facing away from the piezoelectric layer ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials);
the input terminal of the pixel circuit is electrically connected with the receiving electrode through a wire penetrating the insulating layer ([0360]: In FIG. 2 a portion of an OLED device having a plurality of metal foils is shown. In this figure two pixels are shown. The structure shown is typical for a simple single colour device, such as a display having monochrome icon addressing. This embodiment comprises a substrate 203, a bottom electrode layer 205, applied as a blanket metallization, which thus is common for all pixels, a set of organic layers 207, which set is also common for all pixels, and a top electrode layer 209, which is divided into separate portions 209a, 209b, one for each individual pixel, such as a first pixel 219 and a second pixel 221 respectively, shown in FIG. 2. The bottom electrode layer 205 is an anode, and the top electrode layer 209 is a cathode. [0361]: The device further comprises a first metal foil 211, arranged on top of but separated from the top electrode layer 209, a second metal foil 215, on top of and separated from the first metal foil 211, and a third metal foil 217, on top of and separated from the second metal foil 215. An insulating foil is arranged beneath each metal foil 211, 215, 217, although not shown in the figure due to reasons of clarity. The insulating foils are preferably made of polyamide. However, there are many useful alternative materials, such as Teflon® based foils and liquid crystal polymers. First connection portions 212, preferably strings of a conductive material, connect the first foil 211 with the anode 205. Second connection portions 214 connect the second foil 215 with the cathodes, i.e. cathode portions, of a subgroup of the pixels including the cathode portion 209a of the first pixel 219. Third connection portions 216 connect the third foil 217 with the cathodes of another subgroup of the pixels, including the cathode 209b of the second pixel 221. With this structure it is possible to address individual pixel groups.);
a side of the array substrate of the ultrasonic sensing device facing away from the insulating layer contacts the protective cover ([0387]: Device 100 further includes an actuator, not shown in FIG. 1A. Depending on the orientation, the actuator can excite either in-plane or out-of-plane motion with respect to effective touch sensitive surface 110 for haptic sensation. In addition to traditionally mechanical based actuators, the present invention also employs a flexible actuator or flexible actuators. A flexible actuator may be a fiber (or nanotube) of electroactive polymers (“EAP”), a strip of piezoelectric element, and/or a fiber of shape memory alloy (“SMA”). For example, EAP, also known as biological muscles or artificial muscles, is capable of changing its shape in response to an application of voltage. The physical shape of an EAP may be deformed when it sustains large force. EAP may include Electrostrictive Polymers, Dielectric elastomers, Conducting Polyers, Ionic Polymer Metal Composites, Responsive Gels, Bucky gel actuator or any combination of the above-mentioned EAP materials).

Claim 18 is essentially the same as Claim 12 and refers to a control method of the ultrasonic sensing device of Claim 12, and further comprising; the pixel circuit comprises a first switching element, a second switching element, a third switching element, a fourth switching element and an energy storage element (Miller’ [0277]: The buffer unit 125 supplies the m number of the data signals supplied from the signal generation unit 124 to each of the m number of the data lines (D1 to Dm). For this purpose, the buffer unit 125 includes the m number of buffers (125l to 125m). FIG. 6a and FIG. 6b are diagrams showing a driving waveform supplied to the pixel and the switching unit; [0285]: FIG. 6b shows a waveform view for carrying out a normal display operation. During a normal display period, the scan driver 110 sequentially supplies a scan signal to the scan lines (S1 to Sn), and sequentially supplies a light emitting control signal to the light emitting control lines (E1 to En). The first switching element (SW1) and the fourth switching element (SW4) are maintained in a turned-on state during the normal display period. Also, the fourth transistor (M4) is maintained in a turned-off state during the normal display period);
a second electrode of the first switching element, a control electrode of the second switching element, and a first terminal of the energy storage element are electrically connected with the input terminal of the pixel circuit (Miller’ ([0251]: The gate electrode of the third transistor (M3) is connected to the light emitting control line (En), and a first electrode is connected to a second electrode of the second transistor (M2). A second electrode of the third transistor (M3) is connected to the organic light emitting diode (OLED). The third transistor (M3) is turned off when a light emitting control signal is supplied to the light emitting control line (En), and turned on when the light emitting control signal is not supplied to the light emitting control line (En).  [0252]: The gate electrode of the fourth transistor (M4) is connected to the power line (CLn), and a first electrode is connected to the second electrode of the third transistor (M3). Also, a second electrode of the fourth transistor (M4) is connected to the gate electrode of the second transistor (M2). The fourth transistor (M4) is turned on when the first control signal is supplied);
a first electrode of the second switching element, a second electrode of the third switching element, and a first electrode of the fourth switching element are electrically connected to a same node (Miller’ [0255]: Referring to FIG. 4, each of the channels of the switching unit 170 includes four switching elements (SW1 to SW4). Each of the channels of the sensing unit 180 includes an electric current source unit 181 and an analog-digital converter (ADC) 182. One ADC may be shared by one or all of a plurality of channels. The control block 190 includes a memory 191 and a controller 192);
a first electrode and a control electrode of the first switching element are respectively configured to be electrically connected with a reset level signal terminal and a bias level signal terminal (Miller’ [0324]: The spectra from the three different devices were compared at a bias of 5 Volts, and the results show clearly that an increase in LEP-layer thickness leads to an increase, both in x- and y-coordinate (FIGS. 2 and 3));
a first electrode and a control electrode of the third switching element are configured to be electrically connected with a level input terminal (Miller’ [0411]: FIG. 3 is a side-view block diagram illustrating a structure of a flexible displaying device 300 having multiple layers in accordance with one embodiment of the present invention. Flexible displaying device 300 includes a flexible touch sensitive surface 302, a first flexible actuator layer 304, a flexible display 306, a second flexible actuator layer 308, and a flexible circuitry layer 310. It should be noted that the thickness of each layer is not drawn to scale. Flexible touch sensitive surface 302, which is deposited over flexible display 306, is capable of receiving inputs from a user. Flexible touch sensitive surface 302, in one embodiment, is substantially transparent thereby the contents displayed by flexible display 306 can be viewed through flexible touch sensitive surface 302. As discussed earlier, flexible touch sensitive surface 302 is divided into multiple regions, wherein each region is configured to represent a specific function. For example, if a displaying image shown behind a region is a symbol of “quit”, the current application is terminated if the region showing the “quit” symbol is touched. In an alternative embodiment, flexible touch sensitive surface 302, first flexible actuator layer 304, flexible display 306, second flexible actuator layer 308, and/or flexible circuitry layer 310 are combined and/or integrated into a single flexible touch sensitive display device. Flexible actuator layer 304, in one embodiment, is placed between flexible touch sensitive surface 302 and flexible display 306 for generating haptic feedback. As mentioned earlier, flexible actuator layer 304 can be composed of EAPs, piezoelectric elements, and/or SMA. For example, thin strips of piezoceramic (or piezoelectric), SMA, and/or EAP may be interlaced with flexible display 306 or flexible touch sensitive surface 302 or both for creating haptic sensation. The strips of flexible actuator can either be made in a layer or multiple individual strips. Alternatively, the strips could be placed on the back side of flexible display 306 as flexible actuator layer 308. It should be noted that flexible actuator layer 308 and flexible actuator layer 304 can be substantially the same layer. Alternatively, one of flexible actuator layers 304 and 308 may be required in flexible display device 300. If the strips are anchored at several places on flexible display 306, the strips would create a vibration when they are activated. A single or multiple strips may be used to vibrate entire flexible display 306);
a second electrode and a control electrode of the fourth switching element are respectively configured to be electrically connected with a level output terminal and a drive level signal terminal (Miller’ [0408]: Having briefly described several embodiments of flexible display devices or screens in which the present invention operates, FIG. 2 illustrates a data processing system 200, which may be used in an interactive device having a flexible display and haptic enabled flexible touch sensitive surface in accordance with one embodiment of the present invention. Computer system 200, which could be implemented in flexible chip 106, includes a processing unit 201, an interface bus 211, and an input/output (“IO”) unit 220. Processing unit 201 includes a processor 202, a main memory 204, a system bus 211, a static memory device 206, a bus control unit 205, a mass storage memory 207, and an actuator control 230. Bus 211 is used to transmit information between various components and processor 202 for data processing. Processor 202 may be any of a wide variety of general-purpose processors or microprocessors such as Pentium™ microprocessor, Motorola™ 68040, or Power PC™ microprocessor. Actuator control 230 generates haptic feedback in response to user inputs);
a second electrode of the second switching element and a second terminal of the energy storage element are configured to be electrically connected with a reference level terminal (Miller’ ([0255]: Referring to FIG. 4, each of the channels of the switching unit 170 includes four switching elements (SW1 to SW4). Each of the channels of the sensing unit 180 includes an electric current source unit 181 and an analog-digital converter (ADC) 182. One ADC may be shared by one or all of a plurality of channels. The control block 190 includes a memory 191 and a controller 192);
the control method comprises: controlling the actuating signal transmitting circuit to transmit an actuating signal to the piezoelectric layer through the emission electrode (Miller’ [0408]: Having briefly described several embodiments of flexible display devices or screens in which the present invention operates, FIG. 2 illustrates a data processing system 200, which may be used in an interactive device having a flexible display and haptic enabled flexible touch sensitive surface in accordance with one embodiment of the present invention. Computer system 200, which could be implemented in flexible chip 106, includes a processing unit 201, an interface bus 211, and an input/output (“IO”) unit 220. Processing unit 201 includes a processor 202, a main memory 204, a system bus 211, a static memory device 206, a bus control unit 205, a mass storage memory 207, and an actuator control 230. Bus 211 is used to transmit information between various components and processor 202 for data processing. Processor 202 may be any of a wide variety of general-purpose processors or microprocessors such as Pentium™ microprocessor, Motorola™ 68040, or Power PC™ microprocessor. Actuator control 230 generates haptic feedback in response to user inputs);
controlling the pixel circuit to receive a feedback signal outputted by the piezoelectric layer through the receiving electrode, perform preset processing on the feedback signal, and output the feedback signal after the preset processing (Miller’ [0411]: FIG. 3 is a side-view block diagram illustrating a structure of a flexible displaying device 300 having multiple layers in accordance with one embodiment of the present invention. Flexible displaying device 300 includes a flexible touch sensitive surface 302, a first flexible actuator layer 304, a flexible display 306, a second flexible actuator layer 308, and a flexible circuitry layer 310. It should be noted that the thickness of each layer is not drawn to scale. Flexible touch sensitive surface 302, which is deposited over flexible display 306, is capable of receiving inputs from a user. Flexible touch sensitive surface 302, in one embodiment, is substantially transparent thereby the contents displayed by flexible display 306 can be viewed through flexible touch sensitive surface 302. As discussed earlier, flexible touch sensitive surface 302 is divided into multiple regions, wherein each region is configured to represent a specific function. For example, if a displaying image shown behind a region is a symbol of “quit”, the current application is terminated if the region showing the “quit” symbol is touched. In an alternative embodiment, flexible touch sensitive surface 302, first flexible actuator layer 304, flexible display 306, second flexible actuator layer 308, and/or flexible circuitry layer 310 are combined and/or integrated into a single flexible touch sensitive display device. Flexible actuator layer 304, in one embodiment, is placed between flexible touch sensitive surface 302 and flexible display 306 for generating haptic feedback).

Referring to Claim 19, Miller teaches the control method according to claim 18, wherein the controlling the pixel circuit to receive the feedback signal outputted by the piezoelectric layer through the receiving electrode, perform the preset processing on the feedback signal, and output the feedback signal after the preset processing comprises:
during the controlling the actuating signal transmitting circuit to transmit the actuating signal to the piezoelectric layer through the emission electrode, outputting, by the reset level signal terminal, a first reset level to the control electrode of the first switching element in the pixel circuit to turn off the first switching element ([0411]: FIG. 3 is a side-view block diagram illustrating a structure of a flexible displaying device 300 having multiple layers in accordance with one embodiment of the present invention. Flexible displaying device 300 includes a flexible touch sensitive surface 302, a first flexible actuator layer 304, a flexible display 306, a second flexible actuator layer 308, and a flexible circuitry layer 310. It should be noted that the thickness of each layer is not drawn to scale. Flexible touch sensitive surface 302, which is deposited over flexible display 306, is capable of receiving inputs from a user. Flexible touch sensitive surface 302, in one embodiment, is substantially transparent thereby the contents displayed by flexible display 306 can be viewed through flexible touch sensitive surface 302. As discussed earlier, flexible touch sensitive surface 302 is divided into multiple regions, wherein each region is configured to represent a specific function. For example, if a displaying image shown behind a region is a symbol of “quit”, the current application is terminated if the region showing the “quit” symbol is touched. In an alternative embodiment, flexible touch sensitive surface 302, first flexible actuator layer 304, flexible display 306, second flexible actuator layer 308, and/or flexible circuitry layer 310 are combined and/or integrated into a single flexible touch sensitive display device. Flexible actuator layer 304, in one embodiment, is placed between flexible touch sensitive surface 302 and flexible display 306 for generating haptic feedback. As mentioned earlier, flexible actuator layer 304 can be composed of EAPs, piezoelectric elements, and/or SMA. For example, thin strips of piezoceramic (or piezoelectric), SMA, and/or EAP may be interlaced with flexible display 306 or flexible touch sensitive surface 302 or both for creating haptic sensation. The strips of flexible actuator can either be made in a layer or multiple individual strips. Alternatively, the strips could be placed on the back side of flexible display 306 as flexible actuator layer 308. It should be noted that flexible actuator layer 308 and flexible actuator layer 304 can be substantially the same layer. Alternatively, one of flexible actuator layers 304 and 308 may be required in flexible display device 300. If the strips are anchored at several places on flexible display 306, the strips would create a vibration when they are activated. A single or multiple strips may be used to vibrate entire flexible display 306);
outputting, by the drive level signal terminal, a first drive level to the control electrode of the fourth switching element in the pixel circuit to turn off the fourth switching element ([0285]: FIG. 6b shows a waveform view for carrying out a normal display operation. During a normal display period, the scan driver 110 sequentially supplies a scan signal to the scan lines (S1 to Sn), and sequentially supplies a light emitting control signal to the light emitting control lines (E1 to En). The first switching element (SW1) and the fourth switching element (SW4) are maintained in a turned-on state during the normal display period. Also, the fourth transistor (M4) is maintained in a turned-off state during the normal display period.  [0286]: An operation of the organic light emitting display will be described in more detail with reference to FIG. 6b and FIG. 7. First, a first data (Data1) is supplied to the timing controller 150. The controller 192 supplies a first digital value and a second digital value to the timing controller 150, the first digital value and the second digital value being extracted from the pixel 140 connected with the data line (Dm) and the scan line (Sn), as described above);
outputting, by the reset level signal terminal, a second reset level to the control electrode of the first switching element to turn on the first switching element ([0413]: Flexible circuitry layer 310 includes various processing and computing components as discussed in FIG. 2. In one embodiment, upon receipt of input from flexible touch sensitive surface 302, flexible circuitry 310 receives the input signal via connection 324. Flexible circuitry 310 processes the input information and initiates haptic feedback in response to the input information via connection 320. Flexible display 306 receives image information for displaying from flexible circuitry 310 via connection 322. It should be noted that flexible display device 300 may contain other layers but they are not necessary to understand the present invention);
after the first switching element is turned on for a first preset time ([0407]: During an operation, electronic interactive device 180, in one embodiment, identifies and monitors its flexible position and displays graphic images on a rollable display in accordance with the flexible position. Effective touch sensitive surface 110 is subsequently defined and activated in response to the flexible position. When an input point pointed by the pointed icon 182 is touched, a haptic feedback is generated by an actuator in accordance with the input point that is touched. It should be noted that different haptic feedbacks may be generated for different regions of the flexible touch sensitive surface.);
outputting, by the bias level signal terminal, a bias level to the first electrode of the first switching element to enable the energy storage element of the pixel circuit to accumulate an echo signal from the piezoelectric layer ([0324]: The spectra from the three different devices were compared at a bias of 5 Volts, and the results show clearly that an increase in LEP-layer thickness leads to an increase, both in x- and y-coordinate (FIGS. 2 and 3));
outputting, by the reset level signal terminal, the first reset level to the control electrode of the first switching element to turn off the first switching element and enable the control electrode of the second switching element of the pixel circuit to receive the echo signal outputted by the energy storage element ([0743]: Since each switch 82a, 82b either accepts or passes power, the network 10 may be designed to pulse power. In other words, any antenna 20a, 20b connected to a switch 82a, 82b may be turned on and off as desired. For example, one antenna 20a of the network may be turned on at a time. Pulsing networks were described in U.S. patent application Ser. No. 11/356,892 and U.S. Provisional Patent Application No. 60/758,018, both entitled Pulsing Transmission Network and incorporated herein by reference. [0744]: The switch 82a may be controlled by any suitable means. The switch 82a may be controlled by the RF power transmitter 12a using a control line 18. The control line may send communications and/or power to the switch 82a. The switch 82a may have a timer or a clock (e.g., a “smart switch”). A communication signal may be sent over a coaxial cable 18 at the same frequency or a separate frequency in order to tell the switch 82a when to switch. DC power may be sent over the transmission line to power the PTC 14a, in this case, the switch 82a, or any other component in the network. Additionally, any PTC or power distributing component may derive power from the transmission line by consuming some of the RF power, preferably, by rectifying the RF power to DC power.);
outputting, by the drive level signal terminal, a second drive level to the control electrode of the fourth switching element to turn on the fourth switching element and enable the second electrode of the fourth switching element to output an amplified signal corresponding to the echo signal to the level output terminal ([0743]: Since each switch 82a, 82b either accepts or passes power, the network 10 may be designed to pulse power. In other words, any antenna 20a, 20b connected to a switch 82a, 82b may be turned on and off as desired. For example, one antenna 20a of the network may be turned on at a time. Pulsing networks were described in U.S. patent application Ser. No. 11/356,892 and U.S. Provisional Patent Application No. 60/758,018, both entitled Pulsing Transmission Network and incorporated herein by reference. [0744]: The switch 82a may be controlled by any suitable means. The switch 82a may be controlled by the RF power transmitter 12a using a control line 18. The control line may send communications and/or power to the switch 82a. The switch 82a may have a timer or a clock (e.g., a “smart switch”). A communication signal may be sent over a coaxial cable 18 at the same frequency or a separate frequency in order to tell the switch 82a when to switch. DC power may be sent over the transmission line to power the PTC 14a, in this case, the switch 82a, or any other component in the network. Additionally, any PTC or power distributing component may derive power from the transmission line by consuming some of the RF power, preferably, by rectifying the RF power to DC power.).

Referring to Claim 20, Miller teaches the control method according to claim 19, wherein the controlling the pixel circuit to receive the feedback signal outputted by the piezoelectric layer through the receiving electrode, perform the preset processing on the feedback signal, and output the feedback signal after the preset processing further comprises:
outputting, by the reset level signal terminal, the second reset level to the control electrode of the first switching element to turn on the first switching element ([0411]: FIG. 3 is a side-view block diagram illustrating a structure of a flexible displaying device 300 having multiple layers in accordance with one embodiment of the present invention. Flexible displaying device 300 includes a flexible touch sensitive surface 302, a first flexible actuator layer 304, a flexible display 306, a second flexible actuator layer 308, and a flexible circuitry layer 310. It should be noted that the thickness of each layer is not drawn to scale. Flexible touch sensitive surface 302, which is deposited over flexible display 306, is capable of receiving inputs from a user. Flexible touch sensitive surface 302, in one embodiment, is substantially transparent thereby the contents displayed by flexible display 306 can be viewed through flexible touch sensitive surface 302. As discussed earlier, flexible touch sensitive surface 302 is divided into multiple regions, wherein each region is configured to represent a specific function. For example, if a displaying image shown behind a region is a symbol of “quit”, the current application is terminated if the region showing the “quit” symbol is touched. In an alternative embodiment, flexible touch sensitive surface 302, first flexible actuator layer 304, flexible display 306, second flexible actuator layer 308, and/or flexible circuitry layer 310 are combined and/or integrated into a single flexible touch sensitive display device. Flexible actuator layer 304, in one embodiment, is placed between flexible touch sensitive surface 302 and flexible display 306 for generating haptic feedback. As mentioned earlier, flexible actuator layer 304 can be composed of EAPs, piezoelectric elements, and/or SMA. For example, thin strips of piezoceramic (or piezoelectric), SMA, and/or EAP may be interlaced with flexible display 306 or flexible touch sensitive surface 302 or both for creating haptic sensation. The strips of flexible actuator can either be made in a layer or multiple individual strips. Alternatively, the strips could be placed on the back side of flexible display 306 as flexible actuator layer 308. It should be noted that flexible actuator layer 308 and flexible actuator layer 304 can be substantially the same layer. Alternatively, one of flexible actuator layers 304 and 308 may be required in flexible display device 300. If the strips are anchored at several places on flexible display 306, the strips would create a vibration when they are activated. A single or multiple strips may be used to vibrate entire flexible display 306);
after the first switching element is turned on for a second preset time, outputting, by the bias level signal terminal, the bias level to the first electrode of the first switching element to enable the energy storage element to accumulate a background signal outputted by the piezoelectric layer ([0324]: The spectra from the three different devices were compared at a bias of 5 Volts, and the results show clearly that an increase in LEP-layer thickness leads to an increase, both in x- and y-coordinate (FIGS. 2 and 3));
outputting, by the reset level signal terminal, the first reset level to the control electrode of the first switching element to turn off the first switching element and enable the control electrode of the second switching element to receive the background signal outputted by the energy storage element ([0743]: Since each switch 82a, 82b either accepts or passes power, the network 10 may be designed to pulse power. In other words, any antenna 20a, 20b connected to a switch 82a, 82b may be turned on and off as desired. For example, one antenna 20a of the network may be turned on at a time. Pulsing networks were described in U.S. patent application Ser. No. 11/356,892 and U.S. Provisional Patent Application No. 60/758,018, both entitled Pulsing Transmission Network and incorporated herein by reference. [0744]: The switch 82a may be controlled by any suitable means. The switch 82a may be controlled by the RF power transmitter 12a using a control line 18. The control line may send communications and/or power to the switch 82a. The switch 82a may have a timer or a clock (e.g., a “smart switch”). A communication signal may be sent over a coaxial cable 18 at the same frequency or a separate frequency in order to tell the switch 82a when to switch. DC power may be sent over the transmission line to power the PTC 14a, in this case, the switch 82a, or any other component in the network. Additionally, any PTC or power distributing component may derive power from the transmission line by consuming some of the RF power, preferably, by rectifying the RF power to DC power.);
outputting, by the drive level signal terminal, the second drive level to the control electrode of the fourth switching element to turn on the fourth switching element and enable the second electrode of the fourth switching element to output an amplified signal corresponding to the background signal to the level output terminal ([0743]: Since each switch 82a, 82b either accepts or passes power, the network 10 may be designed to pulse power. In other words, any antenna 20a, 20b connected to a switch 82a, 82b may be turned on and off as desired. For example, one antenna 20a of the network may be turned on at a time. Pulsing networks were described in U.S. patent application Ser. No. 11/356,892 and U.S. Provisional Patent Application No. 60/758,018, both entitled Pulsing Transmission Network and incorporated herein by reference. [0744]: The switch 82a may be controlled by any suitable means. The switch 82a may be controlled by the RF power transmitter 12a using a control line 18. The control line may send communications and/or power to the switch 82a. The switch 82a may have a timer or a clock (e.g., a “smart switch”). A communication signal may be sent over a coaxial cable 18 at the same frequency or a separate frequency in order to tell the switch 82a when to switch. DC power may be sent over the transmission line to power the PTC 14a, in this case, the switch 82a, or any other component in the network. Additionally, any PTC or power distributing component may derive power from the transmission line by consuming some of the RF power, preferably, by rectifying the RF power to DC power.).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645